DETAILED ACTION
Applicant's submission filed on November 19, 2021 has been entered.
Claims 2-5, 7, 9-21 and 28 are cancelled.
Claim 1 is currently amended.
Claims 6 and 8 are withdrawn.
Claims 1, 6, 8, 22-27 and 29-39 are pending.
Claims 1, 22-27 and 29-39 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 1, 22-27 and 29-39 under 35 U.S.C. 103 as being unpatentable over Cigan et al. (U.S. Patent Application Publication No. 2015/0082478, published Mar. 19, 2015) in view of Voytas et al. I (U.S. Patent Application Publication No. 2015/0167000, published Jun.8, 2015), Kumar et al. (U.S. Patent No. 7,229,829, issued Jun. 12, 2007), Voytas et al. II (U.S. Patent Application Publication No. 2015/0225734, published Aug. 13, 2015) and Marton et al. (Nontransgenic genome modification in plant cells. Plant Physiol. 2010 Nov;154(3):1079-87. Epub 2010 Sep 27), and further in view of Voytas et al. III (U.S. Patent is withdrawn in light of the amendment of claim 1, and in light of the declaration under 37 CFR 1.132.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22-27 and 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as currently amended is drawn to a method for making a heritable genomic modification at a target site in the genome of one or more plant germline cells, the method comprising
delivering a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a pea early browning virus (PEBV) promoter operably linked to a nucleic acid sequence encoding a single guide RNA (sgRNA) and a Tobacco Rattle Virus RNA1 (TRV1) T-DNA vector to one or more 
allowing recombinant Tobacco Rattle Virus infection of, and sgRNA expression in, one or more germline cells of the plant wherein the cell or cells is expressing a heterologous Cas endonuclease from a stably integrated genomic construct encoding the Cas endonuclease, wherein the sgRNA and Cas endonuclease form a complex and, introduce a single or double strand break at a target site in the genome of the germline cell or cells leading to a heritable genomic modification.
Claims 22-27 and 29-39 ultimately depend from claim 1.
Accordingly, the rejected claims require the use of a pea early browning virus (PEBV) promoter to express a nucleic acid sequence encoding a single guide RNA (sgRNA) in plant germline cells.
The specification at pages 49-50 indicates that a TRV RNA2 genome-derived vector was constructed and optimized for gRNA delivery, with the TRV RNA2 constructs containing the gRNA nucleotide sequence under the control of either of two sequences: the Arabidopsis thaliana RNA polymerase III-transcribed U6 promoter as a control, or the PEVB promoter to permit the expression of the gRNA from the viral RNA-dependent RNA polymerase, as shown in FIG. 4A. Figure 4A graphically illustrates TRV RNA1 and RNA2 organization and modification for targeted genome editing in planta.
While the specification generally identifies the source (pea early browning virus) of the promoter required by the method to express a nucleic acid sequence encoding a single guide RNA (sgRNA), the specification does not describe the structure of the promoter.

The indication that the pea early browning virus can be the source of the required promoter also does not provide a sufficient description of the promoter since the pea early browning virus comprises structurally different promoters to transcribe different open reading frames, and since the structure of different pea early browning virus isolates can also vary. 
See, for example, Goulden et al. (The complete nucleotide sequence of PEBV RNA2 reveals the presence of a novel open reading frame and provides insights into the structure of tobaviral subgenomic promoters. Nucleic Acids Research, 1990, Vol. 18, No. 15, 4507-4512), who teach that the RNA1 of PEBV comprises  open reading frames for two large putative replicase proteins, a putative 29K cell to cell spread product, and a smaller 12-16K product of unknown significance (page 4507 column 2), and that the RNA2 of PEBV comprises four potential open reading frames (pages 4509-4510). Goulden et al. also teach that the internal position of ORFs 1-3 on RNA2 of PEBV makes use of subgenoimic RNAs for their expression likely, and that a sequence (GUAUA) implicated in the generation of TRV messengers is also found upstream of all but one internal of the RNA2 ORFs (page 4510 column 2).

Given that the written description of an invention requires a precise definition, such as by structure, formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials, given that the pea early browning virus comprises different promoters having different structures to transcribe different open reading frames, given that the structure of different pea early browning virus isolates can also vary, and given the extremely limited disclosure that the pea early browning virus can be the source of the required promoter, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus of pea early browning virus (PEBV) promoters, or the structural features unique to the genus that are correlated with the ability of the promoters to properly express a nucleic acid sequence encoding a single guide RNA (sgRNA) in a plant germline cell, such that one of skill in the art can visualize or recognize the identity of the members of the genus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662